Dismissed and Memorandum Opinion filed April 8, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00118-CV
____________
 
GARLAND D. ANDERSON, M.D., RANDALL J. URBAN, M.D., 
BILLY U. PHILIPS, Ph.D., VICENTE A RESTO, M.D., HENRY
F. EPSTEIN, M.D., DAVID H. WALKER, M.D., COURTNEY M. TOWNSEND, JR., M.D.,
ROBERT M. HIRSCHFELD, M.D., and THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT
GALVESTON, Appellants
 
V.
 
DAVID BESSMAN, M.D., HARI DAYAL, Ph.D., S. DAVID
HUDNALL, M.D., GOLDA ANN KEVETER LEONARD, Ph.D., GREGG T. NAGLE, Ph.D., WILLIAM
H. NEALON, M.D., BRIAN PEERCE, Ph.D., NANCY K. WILLS, Ph.D., and CHARLES E.
HOLZER III, Ph.D., Appellees
 

 
On Appeal from the
County Court at Law No. 2
Galveston County,
Texas
Trial Court Cause
No. 61,879
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from two interlocutory orders on appellees’ motion to take
depositions to investigate a potential suit pursuant to Texas Rule of Civil
Procedure 202. The order signed January 7, 2010, authorized the taking of the
depositions, and the order signed January 13, 2010, denied appellants’ motion
to quash and for protective order. On March 9, 2010, appellees filed a motion
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3. Appellees also requested that
this court assess damages for a frivolous appeal pursuant to Texas Rule of
Appellate Procedure 45. 
On March
22, 2010, appellants filed a response to appellees’ motion in which they agreed
that we lack jurisdiction over the appeal. Appellants joined the request for
dismissal of the appeal so that they may file a petition for writ of mandamus. Appellants
also objected to the request for Rule 45 damages.
We deny
appellees’ request for Rule 45 damages. We grant the motion to dismiss the
appeal.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.